NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCELINO RAMIREZ MARTINEZ,                     No.    20-72907

                Petitioner,                     Agency No. A088-761-482

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 29, 2022**
                                 Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and BENNETT,*** District Judge.

      Petitioner Marcelino Ramirez Martinez (“Ramirez Martinez”), a native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
(“BIA”) denial of his motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a

motion to reopen. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny

the petition in part and dismiss it in part.

      1. Ramirez Martinez argues that the BIA abused its discretion by denying

his untimely motion to reopen. We disagree. A petitioner must file a motion to

reopen within ninety days of the entry of the final order of removal. 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). If a motion to reopen is untimely

filed, the filing deadline may be equitably tolled if the petitioner was “prevented

from filing because of deception, fraud, or error, as long as [he] acts with due

diligence in discovering the deception, fraud, or error.” Iturribarria v. I.N.S., 321

F.3d 889, 897 (9th Cir. 2003). The BIA found that Ramirez Martinez did not act

diligently in pursuing his motion to reopen. On appeal, he does not address the

BIA’s due diligence finding and has consequently waived any challenge to it.

Singh v. Ashcroft, 361 F.3d 1152, 1157 n.3 (9th Cir. 2004). Because Ramirez

Martinez’s lack of diligence precludes any claim for equitable tolling, the BIA did

not abuse its discretion by denying Ramirez Martinez’s motion to reopen. Bonilla,

840 F.3d at 583–84.

      2. Ramirez Martinez further argues that the BIA erred in denying his

request for sua sponte reopening. We have jurisdiction “to review Board decisions


                                               2
denying sua sponte reopening for the limited purpose of reviewing the reasoning

behind the decisions for legal or constitutional error.” Id. at 588. Ramirez

Martinez does not argue before this court that the BIA made a legal or

constitutional error in its denial. Accordingly, we lack jurisdiction to review

Ramirez Martinez’s challenge to the BIA’s denial of his request for sua sponte

reopening and therefore dismiss it.

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN

PART.




                                          3